Exhibit 10.1

EIGHTH MASTER MANAGEMENT AGREEMENT

AND

PROPERTY MANAGEMENT AGREEMENT

AMENDMENT AGREEMENT

This EIGHTH MASTER MANAGEMENT AGREEMENT AND PROPERTY MANAGEMENT AGREEMENT
AMENDMENT AGREEMENT (this “Amendment Agreement”) is made and entered into as of
February 27, 2014, by and among Inland American Real Estate Trust, Inc., a
Maryland corporation, in its own capacity and in its capacity as parent company
for the owners of the various properties (the “Owner”), and Inland American
Industrial Management LLC, Inland American Office Management LLC and Inland
American Retail Management LLC, each a Delaware limited liability company
(collectively, the “Managers”).

RECITALS

WHEREAS, Owner and each Manager are parties to Master Management Agreements,
dated as of July 1, 2012, relating to properties managed by each Manager (the
“Master Management Agreements”);

WHEREAS, pursuant to the Master Management Agreements, the Owner and Managers
are parties to those certain individual property management agreements for
various properties, including but not limited to those properties listed in
Exhibit A (the “Property Management Agreements”);

WHEREAS, on January 30, 2014, the Master Management Agreements and Property
Management Agreements were amended to provide that (i) a Termination Notice (as
defined in the Master Management Agreements and Property Management Agreements)
must be delivered prior to February 28, 2014, to prevent the automatic renewal
of such agreements (the “Termination Notice Deadline”) and (ii) the expiration
date of each Master Management Agreement and Property Management Agreement is
the earlier of (y) 120 calendar days following the delivery of a Termination
Notice or (z) June 30, 2014;

WHEREAS, in connection with the upcoming Termination Notice Deadline, the Owner
and Managers desire to amend the Master Management Agreements and Property
Management Agreements to (i) change the Termination Notice Deadline in each
Master Management Agreement and Property Management Agreement to March 31, 2014,
and (ii) change the expiration date of each Master Management Agreement and
Property Management Agreement to the earlier of (y) 120 calendar days following
the delivery of a Termination Notice or (z) July 31, 2014; and

WHEREAS, pursuant to Section 10 of each Master Management Agreement and
Section 11 of each Property Management Agreement, the Owner and Managers may
amend the Master Management Agreements or Property Management Agreements
pursuant to a written agreement executed by the Owner and Managers.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of mutual agreements as herein expressed and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties, intending to be legally bound, hereby agree as
follows:

1. Amendment to Master Management Agreements. The Owner and Managers hereby
agree to amend Section 3(a) in each Master Management Agreement by replacing
“February 28, 2014” with “March 31, 2014” and “the earlier of (y) 120 calendar
days following the delivery of a Termination Notice or (z) June 30, 2014” with
“the earlier of (y) 120 calendar days following the delivery of a Termination
Notice or (z) July 31, 2014”.

2. Amendment to Property Management Agreements. The Owner and Managers hereby
agree to amend Section 1 in each Property Management Agreement to provide that
(i) the Termination Notice Deadline in each such agreement shall be March 31,
2014, and (ii) the expiration date for each such agreement shall be the earlier
of (y) 120 calendar days following the delivery of a Termination Notice or
(z) July 31, 2014.

3. Full Force and Effect. Except as amended hereby, the terms and conditions of
the Master Management Agreements and Property Management Agreements shall remain
in full force and effect.

4. Modifications. This agreement may not be amended or any provision hereof
waived or modified except by an instrument in writing signed by each of the
parties hereto.

5. Governing Law. This agreement shall be governed by, and construed in
accordance with, the laws of the state of Illinois, without regard to any
conflict of law provision that would require the application of the law of any
other jurisdiction.

6. Counterparts. This amendment may be executed in multiple counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument.

[Signature pages follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment Agreement as of the
date first written above.

 

OWNER: INLAND AMERICAN REAL ESTATE TRUST, INC. By:  

/s/ Jack Potts

Name:   Jack Potts Title:   Treasurer

[Signature page to Amendment Agreement]



--------------------------------------------------------------------------------

MANAGERS: INLAND AMERICAN RETAIL MANAGEMENT LLC By:  

/s/ Tom Lithgow

Name: Tom Lithgow Title: President INLAND AMERICAN OFFICE MANAGEMENT LLC By:  

/s/ Tom Lithgow

Name: Tom Lithgow Title: President INLAND AMERICAN INDUSTRIAL MANAGEMENT LLC By:
 

/s/ Tom Lithgow

Name: Tom Lithgow Title: President

[Signature page to Amendment Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

 

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

1.

   44114    11500 MELROSE AVE (294 TOLLWAY VENTURE)    11500 Melrose Avenue   
Franklin Park    IL    Inland American Industrial Management LLC

2.

   44117    LIBERTYVILLE ASSOCIATES    700 N. Highway 45    Libertyville    IL
   Inland American Industrial Management LLC

3.

   44122    COLOMA    4412 Coloma Road    Coloma    MI    Inland American
Industrial Management LLC

4.

   44123    KINSTON    104 Enterprise Blvd    Kinston    NC    Inland American
Industrial Management LLC

5.

   44151    DEVENS INDUSTRIAL    235 Barnum Road    Devens    MA    Inland
American Industrial Management LLC

6.

   44159    ATLAS—ST PAUL    240 Chester Street    St. Paul    MN    Inland
American Industrial Management LLC

7.

   44161    ATLAS-NEW ULM    17113 County Road 29    New Ulm    MN    Inland
American Industrial Management LLC

8.

   44400    HASKELL—ROLLING PLAINS DETENTIONAL FACIL    118 County Line Road 206
   Haskell    TX    Inland American Industrial Management LLC

9.

   44401    HUDSON CORRECTIONAL FACITLITY    3001 Juniper Street, County Road
45.5    Hudson    CO    Inland American Industrial Management LLC

10.

   44402    IMAGINE AVONDALE    950 North Elsieo C. Felix Jr. Way    Avondale   
AZ    Inland American Industrial Management LLC

11.

   44403    IMAGINE COOLIDGE    1290 East Vah Ki Inn Road    Coolidge    AZ   
Inland American Industrial Management LLC

12.

   44404    IMAGINE FIRESTONE    5753 Twilight Avenue    Firestone    CO   
Inland American Industrial Management LLC

13.

   44405    IMAGINE INDIGO RANCH    6464 Peterson Road    Colorado Springs    CO
   Inland American Industrial Management LLC

14.

   44406    IMAGINE TOWN CENTER    775 Town Center Blvd    Palm Coast    FL   
Inland American Industrial Management LLC

15.

   44407    IMAGINE DISCOVERY    1728 Whitehead Road    Baltimore    MD   
Inland American Industrial Management LLC

16.

   44408    IMAGINE HOPE LAMOND    6200 Kansas Avenue    Washington D.C      
Inland American Industrial Management LLC

17.

   44409    IMAGINE COOLIDGE II    1290 East Vah Ki Inn Road    Coolidge    AZ
   Inland American Industrial Management LLC

18.

   44170    Trimble I & II    355-455 E. Trimble Road    San Jose    CA   
Inland American Industrial Management LLC

 

A-1



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

19.

   44171    North 1st Street    3745-3775 North First St    San Jose    CA   
Inland American Industrial Management LLC

20.

   44172    Las Plumas    1601 Las Plumas Ave    San Jose    CA    Inland
American Industrial Management LLC

21.

   44173    Tech I    4415-4425 Technology Drive    Fremont    CA    Inland
American Industrial Management LLC

22.

   44174    Tech II    4209 Technology Drive    Fremont    CA    Inland American
Industrial Management LLC

23.

   44175    Timber I    44348-44388 Old Warm Springs Blvd    Fremont    CA   
Inland American Industrial Management LLC

24.

   44176    Fremont    46360 Fremont Blvd    Fremont    CA    Inland American
Industrial Management LLC

25.

   44177    Southpoint    755-775 Southpoint Drive    Petaluma    CA    Inland
American Industrial Management LLC

26.

   44178    Sonora    1154-1156 Sonora Ct    Sunnyvale    CA    Inland American
Industrial Management LLC

27.

   44179    Sycamore    550-576 Sycamore Drive    Milpitas    CA    Inland
American Industrial Management LLC

28.

   48002    BRIDGESIDE POINT OFFICE BUILDING    100 Technology Drive   
Pittsburg    PA    Inland American Office Management LLC

29.

   48003    AT&T CENTER—CHICAGO    2000 West AT&T Center Drive    Hoffman
Estates    IL    Inland American Office Management LLC

30.

   48005    DULLES EXECUTIVE PLAZA    13530 & 13560 Dulles Technology Drive   
Herndon    VA    Inland American Office Management LLC

31.

   48007    DENVER HIGHLANDS    8822 South Ridgeline Blvd.    Highlands Ranch   
CO    Inland American Office Management LLC

32.

   48013    3801 S. COLLINS    3801 South Collins    Arlington    TX    Inland
American Office Management LLC

33.

   48014    AT&T—ST LOUIS    909 Chestnut Street    St Louis    MO    Inland
American Office Management LLC

34.

   48015    AT&T CLEVELAND    45 Erieview Plaza    Cleveland    OH    Inland
American Office Management LLC

35.

   48016    WORLDGATE PLAZA    12801-12901 Worldgate Drive    Herndon    VA   
Inland American Office Management LLC

36.

   48026    SANOFI AVENTIS—US INC    55 Corporate Drive    Bridgewater    NJ   
Inland American Office Management LLC

37.

   48028    UNITED HEALTH—FREDERICK    800 Oak Street    Frederick    MD   
Inland American Office Management LLC

38.

   46578    Suntrust-FL01204 Vierra    8226 North Wickam Road    Melbourne    FL
   Inland American Retail Management LLC

 

A-2



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

39.

   46579    Suntrust-GA00695 Douglas Main    201 S. Peterson Avenue    Douglas
   GA    Inland American Retail Management LLC

40.

   46580    Suntrust-MD00464 Bethesda Main Office    7500 Wisconsin Avenue   
Bethesda    MD    Inland American Retail Management LLC

41.

   46581    Suntrust-NC00349 Six Forks    3620 Six Forks Road    Raleigh    NC
   Inland American Retail Management LLC

42.

   46582    Suntrust-NC00388 Salem Group    2140 Country Club Road   
Winston-Salem    NC    Inland American Retail Management LLC

43.

   46583    Suntrust-VA00772 Technology Center    1030 Wilmer Avenue    Richmond
   VA    Inland American Retail Management LLC

44.

   40101    ANTOINE TOWN CENTER    12430 Tomball Pkwy    Houston    TX    Inland
American Retail Management LLC

45.

   40102    CYFAIR TOWN CENTER    17445 Spring Cypress    Cypress    TX   
Inland American Retail Management LLC

46.

   40103    BAY COLONY    2955 S Gulf Freeway    League City    TX    Inland
American Retail Management LLC

47.

   40104    BLACKHAWK TOWN CENTER    9885 Blackhawk Blvd    Houston    TX   
Inland American Retail Management LLC

48.

   40105    PRESTONWOOD TOWN CENTER    5301 Belt Line Road    Dallas    TX   
Inland American Retail Management LLC

49.

   40106    BAY COLONY II    NWC of I-45 & FM 646    League City    TX    Inland
American Retail Management LLC

50.

   40107    CYFAIR TOWN CENTER II    NEC of Highway 290 & Spring Cypress Road   
Cypress    TX    Inland American Retail Management LLC

51.

   40108    VICTORY LAKES TOWN CENTER    NEC of I-45 and FM 646    League City
   TX    Inland American Retail Management LLC

52.

   40109    SONIC AT ANTOINE TOWN CENTER    12710 Tomball Pkwy    Houston    TX
   Inland American Retail Management LLC

53.

   40110    STABLES TOWN CENTER I    18425 Champion Forest Dr.    Spring    TX
   Inland American Retail Management LLC

54.

   40111    STABLES TOWN CENTER II    8765 Spring Cypress    Spring    TX   
Inland American Retail Management LLC

55.

   40112    ROCKWELL PLAZA    NW Expressway    Oklahoma City    OK    Inland
American Retail Management LLC

56.

   40113    STONE RIDGE MARKET    20935 US HWY 281 N    San Antonio    TX   
Inland American Retail Management LLC

57.

   40114    SOUTH FRISCO VILLAGE    2930 Preston Road    Frisco    TX    Inland
American Retail Management LLC

58.

   44503    ELDRIDGE TOWN CENTER    12330 Fm 1960 Rd W    Houston    TX   
Inland American Retail Management LLC

 

A-3



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

59.

   44504    NTB ELDRIDGE    12150 Fm 1960 Rd W    Houston    TX    Inland
American Retail Management LLC

60.

   44505    ATASCOCITA SHOPPING CENTER    7072 Fm 1960 East    Humble    TX   
Inland American Retail Management LLC

61.

   44506    WINCHESTER TOWN CENTER    9344 Jones Road    Houston    TX    Inland
American Retail Management LLC

62.

   44510    CYPRESS TOWN CENTER    12220 Jones Road    Houston    TX    Inland
American Retail Management LLC

63.

   44514    HIGHLAND PLAZA    1520 S Mason Rd    Katy    TX    Inland American
Retail Management LLC

64.

   44520    TOMBALL TOWN CENTER    14060 Fm-2920 Road    Tomball    TX    Inland
American Retail Management LLC

65.

   44524    WINDERMERE VILLAGE    12020 Fm 1960 Rd W    Houston    TX    Inland
American Retail Management LLC

66.

   44527    SPRING TOWN CENTER    21106 Kuykendahl Rd.    Spring    TX    Inland
American Retail Management LLC

67.

   44531    SHERMAN TOWN CENTER    3606 Town Center    Sherman    TX    Inland
American Retail Management LLC

68.

   44535    PARADISE SHOPS OF LARGO    10411 Ulmerton Road    Largo    FL   
Inland American Retail Management LLC

69.

   44536    BUCKHORN PLAZA    60-76 Lunger Drive    Bloomsburg    PA    Inland
American Retail Management LLC

74.

   44539    MONODNOCK MARKETPLACE    30 Ash Brook Road    Keene    NH    Inland
American Retail Management LLC

75.

   44540    STOP N SHOP—HYDE PARK    5 St. Andrews Rd.    Hyde Park    NY   
Inland American Retail Management LLC

76.

   44541    TRIANGLE CENTER    1015 Ocean Beach Hwy    Longview    WA    Inland
American Retail Management LLC

77.

   44546    STOP N SHOP— CUMBERLAND    70 Mendon Rd    Cumberland    RI   
Inland American Retail Management LLC

78.

   44547    STOP N SHOP—MALDEN    99 Charles St    Malden    MA    Inland
American Retail Management LLC

79.

   44548    STOP N SHOP— SWAMPSCOTT    450 Paradise Road    Swampscott    MA   
Inland American Retail Management LLC

80.

   44549    STOP N SHOP— SOUTHINGTON    505 N. Main Street    Southington    CT
   Inland American Retail Management LLC

81.

   44550    STOP N SHOP— FRAMINGHAM    19 Temple Street    Framingham    MA   
Inland American Retail Management LLC

82.

   44551    STOP N SHOP—BRISTOL    605 Metacom Ave    Bristol    RI    Inland
American Retail Management LLC

 

A-4



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

83.

   44552    STOP & SHOP—SICKLERVILLE    542 Berlin-Cross Key    Sicklerville   
NJ    Inland American Retail Management LLC

84.

   44553    BI-LO—GREENVILLE    1315 S. Pleasantburg    Greenville    SC   
Inland American Retail Management LLC

85.

   44554    BROOKS CORNER    3143 Se Military Rd    San Antonio    TX    Inland
American Retail Management LLC

86.

   44555    LINCOLN MALL    622 George Washington Highway    Lincoln    RI   
Inland American Retail Management LLC

87.

   44556    THE MARKET AT HILLIARD    1852 Hilliard Rome    Hilliard    OH   
Inland American Retail Management LLC

88.

   44557    FABYAN RANDALL PLAZA    1980 Fabyan Parkway    Batavia    IL   
Inland American Retail Management LLC

89.

   44558    LINCOLN VILLAGE    6165 North Lincoln Avenue    Chicago    IL   
Inland American Retail Management LLC

90.

   44562    PARKWAY CENTRE NORTH    1656 Stringtown Road    Grove City    OH   
Inland American Retail Management LLC

91.

   44563    SHERMAN PLAZA    1600—1620 Sherman Avenue    Evanston    IL   
Inland American Retail Management LLC

92.

   44564    NEW FOREST CROSSING II    6025 Sam Houston Parkway    Houston    TX
   Inland American Retail Management LLC

93.

   44565    STATE STREET MARKET    6380 E. State Street    Rockford    IL   
Inland American Retail Management LLC

94.

   44566    MARKET AT MORSE / HAMILTON    1320-1380 North Hamilton Road   
Columbus    OH    Inland American Retail Management LLC

95.

   44568    PARKWAY CENTRE NORTH BLDG B    1656 Stringtown Road    Grove City   
OH    Inland American Retail Management LLC

96.

   44569    CROSSROADS AT CHESAPEAKE SQUARE    4107 Portsmouth Boulevard   
Chesapeake    VA    Inland American Retail Management LLC

97.

   44570    CHESAPEAKE COMMONS    4107 Portsmouth Boulevard    Chesapeake    VA
   Inland American Retail Management LLC

98.

   44571    14th STREET MARKET    2200 E. 14th Street    Plano    TX    Inland
American Retail Management LLC

99.

   44572    BELLERIVE PLAZA    170 Bellerive Boulevard    Nicholasville    KY   
Inland American Retail Management LLC

100.

   44573    BRANDON CENTRE SOUTH    1903 Lumsden Road    Brandon    FL    Inland
American Retail Management LLC

101.

   44574    CROSS TIMBERS COURT    745 Cross Timbers Road    Flower Mound    TX
   Inland American Retail Management LLC

102.

   44575    CUSTER CREEK    3411-3501 Custer Parkway    Richardson    TX   
Inland American Retail Management LLC

 

A-5



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

103.

   44576    DONELSON PLAZA    2500 Lebanon Pike    Nashville    TN    Inland
American Retail Management LLC

104.

   44577    EAST GATE    250 Eastgate Drive    Aiken    SC    Inland American
Retail Management LLC

105.

   44578    FLOWER MOUND CROSSING    2600-2650 Flower Mound Road    Flower Mound
   TX    Inland American Retail Management LLC

106.

   44579    FURY’S FERRY    403 Furys Ferry Road    Augusta    GA    Inland
American Retail Management LLC

107.

   44580    HERITAGE HEIGHTS    4000-4020 William D. Tate Avenue    Grapevine   
TX    Inland American Retail Management LLC

108.

   44581    THE CENTER AT HUGH HOWELL    4420 Hugh Howell Road    Tucker    GA
   Inland American Retail Management LLC

109.

   44582    HUNTER’S GLEN CROSSING    3945 Legacy Drive    Plano    TX    Inland
American Retail Management LLC

110.

   44583    JOSEY OAKS    4112 North Josey Lane    Carrollton    TX    Inland
American Retail Management LLC

111.

   44584    MARKET AT WESTLAKE    3700 Bee Caves Road    Westlake Hills    TX   
Inland American Retail Management LLC

112.

   44585    PARK WEST PLAZA    302-322 Park Boulevard    Grapevine    TX   
Inland American Retail Management LLC

113.

   44586    PIONEER PLAZA    701 East Cartwright Road    Mesquite    TX   
Inland American Retail Management LLC

114.

   44587    RIVERVIEW VILLAGE    1050 N.E. Green Oaks Boulevard    Arlington   
TX    Inland American Retail Management LLC

115.

   44588    SCOFIELD CROSSING    1700 West Parmer Lane    Austin    TX    Inland
American Retail Management LLC

116.

   44589    SHILOH SQUARE    2645 Arapaho Road    Garland    TX    Inland
American Retail Management LLC

117.

   44590    SUNCREEK VILLAGE    7801 Alma Drive    Plano    TX    Inland
American Retail Management LLC

118.

   44591    THE HIGHLANDS    2301 FM 407    Flower Mound    TX    Inland
American Retail Management LLC

119.

   44592    GRAVOIS DILLON PLAZA    5301-5315 Caroline Drive 1 Dillon Plaza   
High Ridge    MO    Inland American Retail Management LLC

120.

   44593    PAVILIONS AT HARTMAN HERITAGE    I-70 and Little Blue Parkway   
Independence    MO    Inland American Retail Management LLC

121.

   44595    LEGACY CROSSING    State Route 95 & US Route 23    Marion    OH   
Inland American Retail Management LLC

122.

   44596    NORTHWEST MARKETPLACE    13706—13846 Northwest Freeway    Houston   
TX    Inland American Retail Management LLC

 

A-6



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

123.

   44610    WASHINGTON PARK PLAZA    17730—18300 South Halsted Street   
Homewood    IL    Inland American Retail Management LLC

124.

   44612    LORD SALISBURY CENTER    2645 N. Salisbury Road    Salisbury    MD
   Inland American Retail Management LLC

125.

   44613    RIVERSTONE SHOPPING CENTER    Hwy 6 and 1092 South    Missouri City
   TX    Inland American Retail Management LLC

126.

   44615    SPRING TOWN CENTER III    21106 Kuykendahl Rd.    Spring    TX   
Inland American Retail Management LLC

127.

   44616    LAKEPORT COMMONS    5101 Sergeant Road    Sioux City    IA    Inland
American Retail Management LLC

128.

   44617    FOREST PLAZA    760-790 West Johnson Street    Fond du Lac    WI   
Inland American Retail Management LLC

129.

   44618    STREETS OF CRANBERRY    20406—20436 Route 19    Cranberry Township
   PA    Inland American Retail Management LLC

130.

   44619    MCKINNEY TOWN CROSSING    8800 State Highway 121    McKinney    TX
   Inland American Retail Management LLC

131.

   44620    PENN PARK    1401 SW 74th Street    Oklahoma City    OK    Inland
American Retail Management LLC

132.

   44647    HILLSBOROUGH (Winston)    404 Hillsborough St.    Raleigh    NC   
Inland American Retail Management LLC

133.

   44648    POPLIN PLACE    2901 W US HWY 74    Monroe    NC    Inland American
Retail Management LLC

134.

   44650    SIEGEN PLAZA    6700-6800 Siegan Lane    Baton Rouge    LA    Inland
American Retail Management LLC

135.

   44651    STREETS OF INDIAN LAKE    1418 Callender Lane    Hendersonville   
TN    Inland American Retail Management LLC

136.

   44652    SOUTHGATE VILLAGE    1920 Hwy 31 South    Pelham    AL    Inland
American Retail Management LLC

137.

   44653    CAMPUS MARKETPLACE    300 S Twin Oaks Valley Road    San Marcos   
CA    Inland American Retail Management LLC

138.

   44654    GARDEN VILLAGE    28090 S. Western Avenue    San Pedro    CA   
Inland American Retail Management LLC

139.

   44655    BEAR CREEK VILLAGE CENTER    Clinton Keith Road & I-15    Wildomar
   CA    Inland American Retail Management LLC

140.

   44656    CHEYENNE MEADOWS    817 Cheyenne Meadows Road    Colorado Springs   
CO    Inland American Retail Management LLC

141.

   44657    CENTERPLACE OF GREELEY    4500 Centerplace Drive    Greeley    CO   
Inland American Retail Management LLC

142.

   44658    MERCHANTS CROSSING    1500 Placida Road    Englewood    FL    Inland
American Retail Management LLC

 

A-7



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

143.

   44659    ANDERSON CENTRAL    651 SR 28 Bypass    Anderson    SC    Inland
American Retail Management LLC

144.

   44660    BARTOW MARKETPLACE    103 Marketplace Blvd    Cartersville    GA   
Inland American Retail Management LLC

145.

   44661    PALM HARBOR SHOPPING CENTER    100 Palm Coast Pkwy NE    Palm Coast
   FL    Inland American Retail Management LLC

146.

   44662    PEACHLAND PROMENADE    24123 Peachland Blvd    Port Charlotte    FL
   Inland American Retail Management LLC

147.

   44663    BOYNTON COMMONS    333-339 N Congress Avenue    Boynton Beach    FL
   Inland American Retail Management LLC

148.

   44664    BUCKHEAD CROSSING    Sidney Marcus Blvd & Piedmont Road    Atlanta
   GA    Inland American Retail Management LLC

149.

   44666    GATEWAY PLAZA    1305-1375 Western Blvd    Jacksonville    NC   
Inland American Retail Management LLC

150.

   44667    HIRAM PAVILION    5220 Jimmy Lee Smith Pkwy    Hiram    GA    Inland
American Retail Management LLC

151.

   44668    GATEWAY MARKET CENTER    7751-8229 9th Street N    St Petersburg   
FL    Inland American Retail Management LLC

152.

   44669    COWETA CROSSING    370 Bullsboro Drive    Newnan    GA    Inland
American Retail Management LLC

153.

   44670    THOMAS CROSSROADS    3150 Hwy 34 East    Newnan    GA    Inland
American Retail Management LLC

154.

   44671    PARADISE PLACE    4075 Haverhill Road N    West Palm Beach    FL   
Inland American Retail Management LLC

155.

   44672    ROSE CREEK    4403 Towne Lake Parkway    Woodstock    GA    Inland
American Retail Management LLC

156.

   44673    WARD’S CROSSING    4026D-4040 Wards Road    Lynchburg    VA   
Inland American Retail Management LLC

157.

   44674    HERITAGE PLAZA—CHICAGO    Army Trail Road & County Farm Road   
Carol Stream    IL    Inland American Retail Management LLC

158.

   44675    SILVERLAKE    3158 Dixie Highway    Erlanger    KY    Inland
American Retail Management LLC

159.

   44676    PLEASANT HILL SQUARE    2205 Pleasant Hill Road    Duluth    GA   
Inland American Retail Management LLC

160.

   44677    BENT TREE PLAZA    7901 Falls of Neuse Road    Raleigh    NC   
Inland American Retail Management LLC

161.

   44679    SARASOTA PAVILION    6507 S Tamiami Trail    Sarasota    FL   
Inland American Retail Management LLC

162.

   44680    STONECREST MARKETPLACE    8000 Mall Parkway    Lithonia    GA   
Inland American Retail Management LLC

 

A-8



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

163.

   44681    ROSEWOOD SHOPPING CENTER    2800 Rosewood Drive    Columbia    SC   
Inland American Retail Management LLC

164.

   44682    FAIRVIEW MARKET    655 Fairview Road    Simpsonville    SC    Inland
American Retail Management LLC

165.

   44683    JAMES CENTER    6901 S. 19th Street    Tacoma    WA    Inland
American Retail Management LLC

166.

   44685    PAVILION AT LaQUINTA    79220 Hwy 111    LaQuinta    CA    Inland
American Retail Management LLC

167.

   44686    DOTHAN PAVILION    4601 Montgomery Hwy    Dothan    AL    Inland
American Retail Management LLC

168.

   44687    SYCAMORE COMMONS    10530 Northwest Parkway    Matthews    NC   
Inland American Retail Management LLC

169.

   44688    UNIVERSAL PLAZA    5401 N University Drive    Lauderhill    FL   
Inland American Retail Management LLC

170.

   44689    HERITAGE CROSSING    3401 Raleigh Road Parkway    Wilson    NC   
Inland American Retail Management LLC

171.

   44690    PROMENADE— FULTONDALE    Walkers Chapel Road & I-65    Fultondale   
AL    Inland American Retail Management LLC

172.

   44691    TULSA HILLS SHOPPING CENTER    7336 S Olympia Avenue W    Tulsa   
OK    Inland American Retail Management LLC

173.

   44694    SHERMAN TOWN CENTER II    845 North Creek Drive    Sherman    TX   
Inland American Retail Management LLC

174.

   44695    SPARKS CROSSING    101 Los Altos Pkwy    Sparks    NV    Inland
American Retail Management LLC

175.

   44696    WHITE OAK CROSSING    2700 Timber Drive    Garner    NC    Inland
American Retail Management LLC

176.

   44703    UNIVERSITY OAKS SHOPPING CENTER    201 University Oaks Blvd    Round
Rock    TX    Inland American Retail Management LLC

177.

   44704    GRAFTON COMMONS    Port Washington Road / Hwy 60    Grafton    WI   
Inland American Retail Management LLC

178.

   44705    WOODLAKE CROSSING    SWQ. of FM 78 & Woodlake Parkway    San Antonio
   TX    Inland American Retail Management LLC

179.

   44728    WESTPORT VILLAGE    1315 Herr Lane    Louisville    KY    Inland
American Retail Management LLC

180.

   44730    WALDEN PARK    14005 RESEARCH BLVD    AUSTIN    TX    Inland
American Retail Management LLC

181.

   44731    West Creek Shopping Center    4404 William Cannon    AUSTIN    TX   
Inland American Retail Management LLC

182.

   44900    MONADNOCK CONDO ASSOC    30 Ash Brook Road    Keene    NH    Inland
American Retail Management LLC

 

A-9



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

183.

   44901    WARD’S CROSSING—OEA    4026D-4040 Wards Road    Lynchburg    VA   
Inland American Retail Management LLC

184.

   46044    Citizens CFG-NH—06 Manchester OFFICE    875 Elm Street    Manchester
   NH    Inland American Retail Management LLC

185.

   46050    Citizens CFG-NY—02 Plattsburgh    6 Oak Street    Plattsburgh    NY
   Inland American Retail Management LLC

186.

   46142    Citizens CFG-PA—88 York RETAIL    1 N. George St.    York    PA   
Inland American Retail Management LLC

187.

   46149    Citizens CFG-RI—08 Providence OFFICE    870 Westminster Street   
Providence    RI    Inland American Retail Management LLC

188.

   46157    Suntrust-AL00121 Shoal Creek Branch    300 US Highway 43    Killen
   AL    Inland American Retail Management LLC

189.

   46158    Suntrust-AL00107 Muscle Shoals Branch    1411 Woodward Avenue   
Muscle Shoals    AL    Inland American Retail Management LLC

190.

   46160    Suntrust-FL00122 Clark Road Office    5727 Clark Road    Sarasota   
FL    Inland American Retail Management LLC

191.

   46161    Suntrust-FL00124 Sunwest Office    4125 State Road 60    Vero Beach
   FL    Inland American Retail Management LLC

192.

   46162    Suntrust-FL00127 Fort Meade Branch    214 West Broadway    Fort
Meade    FL    Inland American Retail Management LLC

193.

   46163    Suntrust-FL00129 St. Lucie West Office    1301 Northwest St. Lucie
West Blvd.    Port St. Lucie    FL    Inland American Retail Management LLC

194.

   46165    Suntrust-FL00134 Imperial Lakes Branch    5980 Imperial Parkway   
Mulberry    FL    Inland American Retail Management LLC

195.

   46166    Suntrust-FL00140 Lake Mary Branch    4240 West Lake Mary Boulevard
   Lake Mary    FL    Inland American Retail Management LLC

196.

   46167    Suntrust-FL00149 Haile Plantation Branc    5303 Southwest 91st Drive
   Gainesville    FL    Inland American Retail Management LLC

197.

   46168    Suntrust-FL00152 Millhopper Branch    3814 Northwest 43rd Street   
Gainesville    FL    Inland American Retail Management LLC

198.

   46170    Suntrust-FL00168 Tiger Point Office    3301 Gulf Breeze Parkway   
Gulf Breeze    FL    Inland American Retail Management LLC

199.

   46171    Suntrust-FL00175 North Beneva Office    3577 Fruitville Road   
Sarasota    FL    Inland American Retail Management LLC

200.

   46172    Suntrust-FL00178 Bayonet Point Branch    7612 State Road 52   
Bayonet Point    FL    Inland American Retail Management LLC

201.

   46175    Suntrust-FL00193 Hobe Sound Office    9955 Southeast Federal Highway
   Hobe Sound    FL    Inland American Retail Management LLC

202.

   46176    Suntrust-FL00198 North Port Office    7061 South U.S. Highway #1   
Port St. Lucie    FL    Inland American Retail Management LLC

 

A-10



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

203.

   46177    Suntrust-FL00206 Mount Dora Branch    200 East Fifth Avenue    Mount
Dora    FL    Inland American Retail Management LLC

204.

   46178    Suntrust-FL00218 Daytona Beach Shores B    2300 South Atlantic
Avenue    Daytona Beach    FL    Inland American Retail Management LLC

205.

   46179    Suntrust-FL00243 Marianna Downtown Offi    4425 Lafayette Street   
Marianna    FL    Inland American Retail Management LLC

206.

   46180    Suntrust-FL00264 Land O’Lakes Branch    21744 State Road 54    Lutz
   FL    Inland American Retail Management LLC

207.

   46182    Suntrust-FL00281 St. Augustine Office    1850 U.S. Highway 1 South
   St. Augustine    FL    Inland American Retail Management LLC

208.

   46183    Suntrust-FL00303 South Beach Office    3720 South Third Street   
Jacksonville    FL    Inland American Retail Management LLC

209.

   46184    Suntrust-FL00304 Regency Square Office    344 Monument Road   
Jacksonville    FL    Inland American Retail Management LLC

210.

   46187    Suntrust-FL00948 East Boca Raton Office    880 East Palmetto Park
Road    Boca Raton    FL    Inland American Retail Management LLC

211.

   46188    Suntrust-FL00953 West Tamarac Office    7879 West Commercial
Boulevard    Tamarac    FL    Inland American Retail Management LLC

212.

   46189    Suntrust-FL00961 Pompano Beach    1409 East Atlantic Boulevard   
Pompano Beach    FL    Inland American Retail Management LLC

213.

   46193    Suntrust-FL01000 West St. Cloud Branch    4290 13th Street    St.
Cloud    FL    Inland American Retail Management LLC

214.

   46194    Suntrust-FL01033 Granada Boulevard Bran    113 East Granada
Boulevard    Ormond Beach    FL    Inland American Retail Management LLC

215.

   46195    Suntrust-FL01034 Bill France Boulevard    299 Bill France Boulevard
   Daytona Beach    FL    Inland American Retail Management LLC

216.

   46196    Suntrust-FL01035 West Ormond Branch    160 N. Nova Road    Ormond
Beach    FL    Inland American Retail Management LLC

217.

   46197    Suntrust-FL01038 Deltona Branch    892 Deltona Boulevard    Deltona
   FL    Inland American Retail Management LLC

218.

   46200    Suntrust-FL01049 Ormond Towne Square Br    1470 West Granada
Boulevard    Ormond Beach    FL    Inland American Retail Management LLC

219.

   46201    Suntrust-FL01066 Southside Office    745 South Broad Street   
Brooksville    FL    Inland American Retail Management LLC

220.

   46203    Suntrust-FL01070 Spring Hill Office    7319 Spring Hill Drive   
Spring Hill    FL    Inland American Retail Management LLC

 

A-11



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

221.

   46204    Suntrust-FL01076 Inverness Branch    408 South U.S. Highway 41   
Inverness    FL    Inland American Retail Management LLC

222.

   46205    Suntrust-FL01092 Pembroke Pines    10000 Taft Street    Pembroke
Pines    FL    Inland American Retail Management LLC

223.

   46207    Suntrust-FL01105 Indian Harbour Beach B    314 East Eau Gallie
Boulevard    Indian Harbour Beach    FL    Inland American Retail Management LLC

224.

   46208    Suntrust-FL01106 Lake Washington Branch    2458 North Wickham Road
   Melbourne    FL    Inland American Retail Management LLC

225.

   46210    Suntrust-FL01117 Pine Hills Branch    5025 West Colonial Drive   
Orlando    FL    Inland American Retail Management LLC

226.

   46211    Suntrust-FL01142 South 436 Lake Margare    3800 South Semoran
Boulevard    Orlando    FL    Inland American Retail Management LLC

227.

   46214    Suntrust-FL01158 West Central Office    6300 Central Avenue    St.
Petersburg    FL    Inland American Retail Management LLC

228.

   46216    Suntrust-FL01174 Tuscawilla Branch    5775 Red Bug Lake Road   
Casselberry    FL    Inland American Retail Management LLC

229.

   46218    Suntrust-FL01198 Rockledge Branch    234 Barton Boulevard   
Rockledge    FL    Inland American Retail Management LLC

230.

   46219    Suntrust-FL01212 Flagler Plaza Branch    100 Flagler Plaza Drive   
Palm Coast    FL    Inland American Retail Management LLC

231.

   46220    Suntrust-FL01215 North Causeway Branch    111 North Causeway    New
Smyrna Beach    FL    Inland American Retail Management LLC

232.

   46221    Suntrust-FL01222 Pasco Square Office    4041 Rowan Road    New Port
Richey    FL    Inland American Retail Management LLC

233.

   46222    Suntrust-FL01235 Countryside Office    26627 US Highway 19 North   
Clearwater    FL    Inland American Retail Management LLC

234.

   46223    Suntrust-FL01236 East Clearwater Office    2150 Cleveland Street   
Clearwater    FL    Inland American Retail Management LLC

235.

   46225    Suntrust-FL01246 Sabal Park Office    9601 East Martin Luther King
Junior Boul    Tampa    FL    Inland American Retail Management LLC

236.

   46227    Suntrust-FL01287 North Lakeland Branch    1075 Carpenters Way   
Lakeland    FL    Inland American Retail Management LLC

237.

   46229    Suntrust-FL01346 South Ocala Branch    111 Southwest 17th Street   
Ocala    FL    Inland American Retail Management LLC

238.

   46230    Suntrust-FL01349 Golden Hills Office    4800 Northwest Blichton Road
   Ocala    FL    Inland American Retail Management LLC

 

A-12



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

239.

   46231    Suntrust-FL01354 Executive Park Office    3990 Southwest State Road
200    Ocala    FL    Inland American Retail Management LLC

240.

   46232    Suntrust-FL01355 Lakewood Office    4142 Sixth Street South    St.
Petersburg    FL    Inland American Retail Management LLC

241.

   46234    Suntrust-GA00329 Buckhead Branch    3020 Peachtree Road Northwest   
Atlanta    GA    Inland American Retail Management LLC

242.

   46236    Suntrust-GA00338 Northside Parkway Bran    3300 Northside Parkway
Northwest    Atlanta    GA    Inland American Retail Management LLC

243.

   46237    Suntrust-GA00344 Sandy Springs Branch    5898 Roswell Road Northeast
   Atlanta    GA    Inland American Retail Management LLC

244.

   46239    Suntrust-GA00350 Rockbridge Memorial Br    3850 Rockbridge Road   
Stone Mountain    GA    Inland American Retail Management LLC

245.

   46240    Suntrust-GA00362 Panola Road Branch    2843 Panola Road    Lithonia
   GA    Inland American Retail Management LLC

246.

   46241    Suntrust-GA00369 Shannon Mall Branch    4601 Jonesboro Road    Union
City    GA    Inland American Retail Management LLC

247.

   46242    Suntrust-GA00371 Peachtree City Branch    103 City Circle   
Peachtree City    GA    Inland American Retail Management LLC

248.

   46243    Suntrust-GA00379 Chamblee-Peachtree Ind    5370 Peachtree Industrial
   Chamblee    GA    Inland American Retail Management LLC

249.

   46244    Suntrust-GA00382 Stone Mountain Branch    5473 East Mountain Street
   Stone Mountain    GA    Inland American Retail Management LLC

250.

   46248    Suntrust-GA00449 Stockbridge Branch    4986 North Henry Boulevard   
Stockbridge    GA    Inland American Retail Management LLC

251.

   46249    Suntrust-GA00454 Court Square Branch    930 Main Street    Conyers
   GA    Inland American Retail Management LLC

252.

   46250    Suntrust-GA00465 Southlake Branch    1235 Southlake Circle    Morrow
   GA    Inland American Retail Management LLC

253.

   46252    Suntrust-GA00474 Marietta Branch    47 Whitlock Avenue    Marietta
   GA    Inland American Retail Management LLC

254.

   46253    Suntrust-GA00475 Merchants Walk Branch    1331 Johnson Ferry Road   
Marietta    GA    Inland American Retail Management LLC

255.

   46257    Suntrust-GA00507 Washington Road Tho    658 Main Street    Thomson
   GA    Inland American Retail Management LLC

256.

   46258    Suntrust-GA00509 Washington Road Evans    4212 Washington Road   
Evans    GA    Inland American Retail Management LLC

 

A-13



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

257.

   46259    Suntrust-GA00531 Bradley Park Branch    1645 Bradley Park Drive   
Columbus    GA    Inland American Retail Management LLC

258.

   46260    Suntrust-GA00588 Derenne Avenue Branch    610 East Derenne Avenue   
Savannah    GA    Inland American Retail Management LLC

259.

   46261    Suntrust-GA00591 Skidaway Branch    2815 Skidaway Road    Savannah
   GA    Inland American Retail Management LLC

260.

   46263    Suntrust-GA00653 Gray Highway Office    1104 Gray Highway    Macon
   GA    Inland American Retail Management LLC

261.

   46264    Suntrust-GA00686 Five Points Branch    300 South Mock Road    Albany
   GA    Inland American Retail Management LLC

262.

   46265    Suntrust-GA00704 Sylvester Office    201 North Isabella Street   
Sylvester    GA    Inland American Retail Management LLC

263.

   46266    Suntrust-GA00715 Altama Office    4410 Altama Avenue    Brunswick   
GA    Inland American Retail Management LLC

264.

   46268    Suntrust-GA00738 Gaines School Road Off    180 Gaines School Road   
Athens    GA    Inland American Retail Management LLC

265.

   46269    Suntrust-GA00743 Madison Office    286 Hancock Street    Madison   
GA    Inland American Retail Management LLC

266.

   46270    Suntrust-GA00849 NCF: Cartersville    827 Joe Frank Harris Pkwy   
Cartersville    GA    Inland American Retail Management LLC

267.

   46271    Suntrust-MD00224 Historic Annapolis    152 Main Street    Annapolis
   MD    Inland American Retail Management LLC

268.

   46273    Suntrust-MD00276 Prince FrederickFox R    597 Solomons Island Road
N.    Prince Frederick    MD    Inland American Retail Management LLC

269.

   46274    Suntrust-MD00286 Glen Burnie Branch    100 Crain Hwy. S.W.    Glen
Burnie    MD    Inland American Retail Management LLC

270.

   46275    Suntrust-MD00297 Cambridge    403 Academy Street    Cambridge    MD
   Inland American Retail Management LLC

271.

   46278    Suntrust-MD00311 Avondale    1900 Queens Chapel Road    Avondale   
MD    Inland American Retail Management LLC

272.

   46281    Suntrust-NC00138 NCF: Asheboro    272 N Fayetteville St    Asheboro
   NC    Inland American Retail Management LLC

273.

   46282    Suntrust-NC00148 NCF: Bessemer City    125 E Virginia Ave   
Bessemer City    NC    Inland American Retail Management LLC

274.

   46284    Suntrust-NC00191 NCF: Carmel Commons    7801 Pineville-Matthews Rd
   Charlotte    NC    Inland American Retail Management LLC

275.

   46285    Suntrust-NC00199 NCF: Charlotte Plaza    4441 The Plaza    Charlotte
   NC    Inland American Retail Management LLC

276.

   46286    Suntrust-NC00201 NCF: Sardis Rd aka Gal    1935 Galleria Blvd   
Charlotte    NC    Inland American Retail Management LLC

 

A-14



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

277.

   46287    Suntrust-NC00205 NCF: Wilmar    818 Church Street North    Concord
   NC    Inland American Retail Management LLC

278.

   46288    Suntrust-NC00210 NCF: Creedmoor    201 S Main Street    Creedmoor   
NC    Inland American Retail Management LLC

279.

   46289    Suntrust-NC00213 NCF: Dunn    2100 W Cumberland St    Dunn    NC   
Inland American Retail Management LLC

280.

   46290    Suntrust-NC00226 NCF: Croasdaile    1821 Hillandale Rd    Durham   
NC    Inland American Retail Management LLC

281.

   46291    Suntrust-NC00230 NCF: Bethesda    1611 S Miami Blvd    Durham    NC
   Inland American Retail Management LLC

282.

   46293    Suntrust-NC00266 NCF: Adams Farm    5705 High Point Road   
Greensboro    NC    Inland American Retail Management LLC

283.

   46294    Suntrust-NC00273 NCF: Airpark    7804 National Service Rd   
Greensboro    NC    Inland American Retail Management LLC

284.

   46296    Suntrust-NC00280 NCF: Harrisburg    4720 Highway 49 S    Harrisburg
   NC    Inland American Retail Management LLC

285.

   46297    Suntrust-NC00282 NCF: Hendersonville Ma    222 S Main Street   
Hendersonville    NC    Inland American Retail Management LLC

286.

   46298    Suntrust-NC00301 NCF: Mulberry    110 Mulberry St SW    Lenoir    NC
   Inland American Retail Management LLC

287.

   46299    Suntrust-NC00303 NCF: Tyro    4394 S NC Hwy 150    Lexington    NC
   Inland American Retail Management LLC

288.

   46300    Suntrust-NC00306 NCF: Mebane    204 W Center Street    Mebane    NC
   Inland American Retail Management LLC

289.

   46301    Suntrust-NC00318 NCF: Oxford: Main St    140 W Main St    Oxford   
NC    Inland American Retail Management LLC

290.

   46302    Suntrust-NC00320 NCF: Pittsboro    88 Hillsboro Street    Pittsboro
   NC    Inland American Retail Management LLC

291.

   46303    Suntrust-NC00355 NCF: North Madison    804 N Madison Blvd    Roxboro
   NC    Inland American Retail Management LLC

292.

   46304    Suntrust-NC00358 NCF: Rural Hall    7880 Broad Street    Rural Hall
   NC    Inland American Retail Management LLC

293.

   46306    Suntrust-NC00365 NCF: Stanley    416 Highway 27 S    Stanley    NC
   Inland American Retail Management LLC

294.

   46309    Suntrust-NC00368 NCF: Sylva Main    624 W Main St    Sylva    NC   
Inland American Retail Management LLC

295.

   46310    Suntrust-NC00374 NCF: Walnut Cove Main    234 N Main St.    Walnut
Cove    NC    Inland American Retail Management LLC

 

A-15



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

296.

   46312    Suntrust-NC00389 NCF: Ogburn Station    4306 N Liberty Street   
Winston-Salem    NC    Inland American Retail Management LLC

297.

   46313    Suntrust-NC00393 NCF: Yadkinville: Sta    200 S State St   
Yadkinville    NC    Inland American Retail Management LLC

298.

   46315    Suntrust-SC00151 NCF: Pleasantburg    201 S Pleasantburg Dr.   
Greenville    SC    Inland American Retail Management LLC

299.

   46316    Suntrust-SC00152 NCF: Wade Hampton    2111 Wade Hampton Blvd   
Greenville    SC    Inland American Retail Management LLC

300.

   46317    Suntrust-SC00154 NCF: Woodruff Road    1610 Woodruff Road   
Greenville    SC    Inland American Retail Management LLC

301.

   46318    Suntrust-SC00159 NCF: Berea    55 Farrs Bridge Road    Greenville   
SC    Inland American Retail Management LLC

302.

   46319    Suntrust-SC00169 NCF: Liberty    5 W Main St    Liberty    SC   
Inland American Retail Management LLC

303.

   46322    Suntrust-TN00171 Woodbine Branch    2915 Nolensville Road   
Nashville    TN    Inland American Retail Management LLC

304.

   46323    Suntrust-TN00172 Donelson Branch    2503 Lebanon Road    Nashville
   TN    Inland American Retail Management LLC

305.

   46324    Suntrust-TN00179 Cool Springs Branch    1725 Mallory Lane   
Brentwood    TN    Inland American Retail Management LLC

306.

   46325    Suntrust-TN00181 Hillsboro Village Bran    1605 21st Avenue South   
Nashville    TN    Inland American Retail Management LLC

307.

   46327    Suntrust-TN00191 Brentwood Maryland Far    5030 Thoroughbred Lane   
Brentwood    TN    Inland American Retail Management LLC

308.

   46328    Suntrust-TN00193 Smyrna Branch    189 South Lowry Street    Smyrna
   TN    Inland American Retail Management LLC

309.

   46329    Suntrust-TN00204 Lebanon Main Office    240 West Main Street   
Lebanon    TN    Inland American Retail Management LLC

310.

   46330    Suntrust-TN00209 South Side Branch—Mu    1250 South Church Street   
Murfreesboro    TN    Inland American Retail Management LLC

311.

   46331    Suntrust-TN00210 University Branch    1213 Greenland Drive   
Murfreesboro    TN    Inland American Retail Management LLC

312.

   46335    Suntrust-TN00275 North County Branch    9627 Dayton Pike    Soddy
Daisy    TN    Inland American Retail Management LLC

313.

   46336    Suntrust-TN00276 Signal Mountain Branch    1301 Taft Highway   
Signal Mountain    TN    Inland American Retail Management LLC

314.

   46338    Suntrust-TN00281 Lee Highway Branch    7001 Lee Highway   
Chattanooga    TN    Inland American Retail Management LLC

 

A-16



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

315.

   46339    Suntrust-TN00287 West Tenth Street Bran    110 West Tenth Street   
Chattanooga    TN    Inland American Retail Management LLC

316.

   46340    Suntrust-TN00316 Walnut Street Facility    426 West Walnut Street   
Johnson City    TN    Inland American Retail Management LLC

317.

   46341    Suntrust-TN00324 Allandale Mt Carmel    4233 West Stone Drive   
Kingsport    TN    Inland American Retail Management LLC

318.

   46343    Suntrust-TN00397 Loudon Facility    414 Wharf Street    Loudon    TN
   Inland American Retail Management LLC

319.

   46344    Suntrust-TN00400 Alpha Facility    5716 West Andrew Johnson Highway
   Morristown    TN    Inland American Retail Management LLC

320.

   46346    Suntrust-VA00185 Chippenham    7133 Forest Hill Ave    Richmond   
VA    Inland American Retail Management LLC

321.

   46347    Suntrust-VA00186 Ampthill    4830 Jefferson Davis Hwy    Richmond   
VA    Inland American Retail Management LLC

322.

   46348    Suntrust-VA00333 Gloucester Courthouse    6548 Main Street   
Gloucester    VA    Inland American Retail Management LLC

323.

   46349    Suntrust-VA00344 Annandale East    4250 John Marr Drive    Fairfax
   VA    Inland American Retail Management LLC

324.

   46350    Suntrust-VA00421 Hunter Hill    869 N. Lee Highway    Lexington   
VA    Inland American Retail Management LLC

325.

   46354    Suntrust-VA00475 South Roanoke    112 McClanahan Street    Roanoke
   VA    Inland American Retail Management LLC

326.

   46356    Suntrust-VA00491 Kent Street    400 West Main Street    Radford   
VA    Inland American Retail Management LLC

327.

   46357    Suntrust-VA00506 Kingsmill    496 Mclaws Circle    Williamsburg   
VA    Inland American Retail Management LLC

328.

   46359    Suntrust-VA00524 Onancock    62 Market Street    Onancock    VA   
Inland American Retail Management LLC

329.

   46360    Suntrust-VA00527 Accomac    23364 Front Street    Accomac    VA   
Inland American Retail Management LLC

330.

   46361    Suntrust-VA00537 Painter    33287 Railroad Avenue    Painter    VA
   Inland American Retail Management LLC

331.

   46362    Suntrust-VA00549 Collinsville    3000 Virginia Avenue   
Collinsville    VA    Inland American Retail Management LLC

332.

   46363    Suntrust-VA00571 Patrick County    114 West Blue Ridge Street   
Stuart    VA    Inland American Retail Management LLC

333.

   46364    Suntrust-VA00572 Garrisonville    160 Garrisonville Road    Stafford
   VA    Inland American Retail Management LLC

334.

   46366    Suntrust-VA00922 NCF: Cave Springs    4110 Brambleton Ave SW   
Roanoke    VA    Inland American Retail Management LLC

 

A-17



--------------------------------------------------------------------------------

    

Building

  

Property Name

  

Address

  

City

  

ST

  

Manager

335.

   47101    INTECH RETAIL    6335 Intech Commons Drive    Indianapolis    IN   
Inland American Retail Management LLC

336.

   48802    Woodridge Crossing    3340 FM 544    Wylie    TX    Inland American
Retail Management LLC

337.

   44733    Plantation Grove    2600 Maguire Road    Ocoee    FL    Inland
American Retail Management LLC

338.

   44732    Suncrest Village    10021-10115 University Blvd    Orlando    FL   
Inland American Retail Management LLC

 

A-18